      Case: 4:20-cv-01031 Doc. #: 1 Filed: 08/06/20 Page: 1 of 13 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

SWEETIE PIE’S UPPER CRUST, LLC,
                                                   JURY TRIAL DEMANDED
              Plaintiff,

v.
                                                   Case No. 4:​20-CV-1031
SWEETIE PIE’S BAKERY, LLC

Serve at​:
Lydia Marie Allen
2006 Willowshade Court
Saint Peters, MO 63376

and

LYDIA MARIE ALLEN

Serve at​:
2006 Willowshade Court
Saint Peters, MO 63376

              Defendants.

                  COMPLAINT FOR TRADEMARK INFRINGEMENT
                       (INJUNCTIVE RELIEF DEMANDED)

       COMES NOW Plaintiff Sweetie Pie’s Upper Crust, LLC (“Plaintiff”), by and through its

undersigned counsel, and hereby states for its Complaint against defendants Sweetie Pie’s

Bakery, LLC (“Bakery”) and Lydia Marie Allen (“Allen” and collectively referred to herein with

Bakery as “Defendants”) as follows:
      Case: 4:20-cv-01031 Doc. #: 1 Filed: 08/06/20 Page: 2 of 13 PageID #: 2




                       SUMMARY OF THE ACTION AND PARTIES

       1.      Plaintiff brings this action against Defendants for violations of Plaintiff’s

registered trademark SWEETIE PIE’S​® under the Federal Trademark Statute, 15 U.S.C. § 1114

and for trade name infringement and unfair competition in violation of Missouri common law.

       2.      Plaintiff is a Missouri business that has been using the trade name “Sweetie Pie’s”

in commerce since at least 1996 in connection with restaurant services and owns the federally

registered mark SWEETIE PIE’S​®​.

       3.      Specifically, Plaintiff has maintained a St. Louis area SWEETIE PIE’S​®

restaurant for the past 23 years, which has been visited by hundreds of thousands of customers in

that time.

       4.      Plaintiff offers a menu that features entrees, side dishes, and many baked goods

for dessert including cobblers and cakes, all of which are Plaintiff’s homemade, in-store

creations.

       5.      Specifically, Plaintiff prominently features cakes, pies, salads, soups, and biscuits.

       6.      Plaintiff also had a television show “Welcome to Sweetie Pie’s” that ran on the

Oprah Winfrey Network for many seasons, lasting from 2011 to 2018. Plaintiff began to gain

national recognition for the name “Sweetie Pie’s” following its television success.

       7.      In recent years Plaintiff opened multiple restaurant locations including restaurants

in Houston, Texas and Jackson, Mississippi using the “Sweetie Pie’s” mark for the names of

those restaurants.

       8.      Plaintiff has worked for decades to build and maintain the goodwill and reputation

associated with the SWEETIE PIE’S​® ​name.




                                                 2
      Case: 4:20-cv-01031 Doc. #: 1 Filed: 08/06/20 Page: 3 of 13 PageID #: 3




        9.      Defendant Bakery is a Missouri business that began using the name “Sweetie

Pie’s Bakery on Main” in connection with its operation of a bakery in St. Charles, Missouri

starting in approximately November of 2019.

        10.     Bakery, like Plaintiff, prominently features cakes, pies, salads, soups, and

biscuits.

        11.     Bakery is located approximately twenty-two miles from Plaintiff’s St. Louis

location; this is a drive of less than thirty minutes.

        12.     At all times relevant, Defendant Allen owned, controlled, and/or operated Bakery,

which is located at 519 S Main St, St Charles, MO 63301.

        13.     Allen has knowingly facilitated Bakery’s trademark infringement of the “Sweetie

Pie’s” word mark.

                                  JURISDICTION AND VENUE

        14.     The Court has original subject matter jurisdiction over this controversy pursuant

to 15 U.S.C. Section 1121 and 28 U.S.C. Sections 1331, 1338, and 1367 because Plaintiff is

bringing a claim for trademark infringement pursuant to the Federal Trademark Act of 1946, 15

U.S.C. 1051 et seq.

        15.     Additionally, this Court has jurisdiction over Plaintiff’s common law service

mark infringement and unfair competition claims under 28 U.S.C. § 1338(b) because these

claims are joined with, and substantially related to, Plaintiff’s federal service mark claims.

        16.     Defendants are subject to personal jurisdiction in Missouri because Bakery can be

found at its location in St. Charles, Missouri within this District; upon information and belief,

Allen also resides within this district.




                                                   3
      Case: 4:20-cv-01031 Doc. #: 1 Filed: 08/06/20 Page: 4 of 13 PageID #: 4




        17.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because the

events giving rise to the claims occurred in this District. Upon information and belief,

Defendants engaged in trademark infringement in this District, and Defendants are subject to

personal jurisdiction in this District and reside or can be found in this District.

                                  THE TRADEMARK AT ISSUE

        18.     Plaintiff is the owner of a federal trademark for the name SWEETIE PIE’S​®​,

Registration No. 4197573, Registration granted August 28, 2012. A copy of the registration is

attached hereto as ​Exhibit 1​.

        19.     As set forth above, Plaintiff has operated a restaurant business bearing the trade

name “Sweetie Pie’s” name in the St. Louis area since at least 1997 and has maintained its

federally registered trademark for SWEETIE PIE’S​®​ since 2012.

        20.     The owner of Plaintiff, Robbie Montgomery (“Miss Robbie”), opened the first

“Sweetie Pie’s” restaurant in Dellwood, Missouri in 1996 under the trade name and service mark

SWEETIE PIE’S​®​ (hereinafter the “Sweetie Pie’s​® ​Mark”).

        21.     Since 1996, Plaintiff and its approved affiliates have developed and promoted

their restaurant businesses under the Sweetie Pie’s​® Mark. Plaintiff uses the name “Sweetie

Pie’s” for its restaurants located outside the St. Louis area and has gained recognition for its

word mark outside the St. Louis region. Plaintiff previously granted its authorized affiliate SPR,

LLC (“SPR”), a license to use the Sweetie Pie’s​® Mark in connection with a website and a

national television show, “Welcome to Sweetie Pie’s”, that showcases Plaintiff’s restaurants

(herein the “Television Show”).




                                                   4
      Case: 4:20-cv-01031 Doc. #: 1 Filed: 08/06/20 Page: 5 of 13 PageID #: 5




       22.     Since 1996, Plaintiff and its approved affiliates have continuously and extensively

promoted the authorized restaurants under the Sweetie Pie’s​®​ Mark.

       23.     Since 1996, Plaintiff and its approved affiliates have sold millions of dollars in

food and beverages under the Sweetie Pie’s​®​ Mark.

       24.     Plaintiff’s restaurant business gained national attention from the Television Show,

such that the authorized restaurants have now become popular tourist destinations.

       25.     As a result of the recognition, fame, and popularity of the Sweetie Pie’s​® Mark,

the authorized restaurants, Miss Robbie, and the Television Show, a cookbook using the Sweetie

Pie’s​®​ Mark was released to further promote Plaintiff’s brand (herein the “Cookbook”).

       26.     Plaintiff has developed a reputation for high quality food and entertainment

associated with the Sweetie Pie’s​®​ Mark.

       27.      Beginning in 2014, Plaintiff began to use the “Sweetie Pie’s” word mark for the

sale of tea flavored beverages and ready-to-drink beverages, Registration No. 4736256,

Registration granted June 3, 2014. A copy of the registration is attached hereto as ​Exhibit 2​.

       28.     Plaintiff has gained national recognition for the Sweetie Pie’s​®​ Mark.

       29.     By virtue of the goodwill and reputation for quality associated with the Sweetie

Pie’s​® Mark, the extensive restaurant sales, and marketing under the Sweetie Pie’s​® Mark, and

the national fame and recognition of the Sweetie Pie’s​® Mark due to the success of the Television

Show and Cookbook, the Sweetie Pie’s​® Mark has developed significance in the minds of the

purchasing public.

       30.     Due to the high quality of its services, its substantial advertising, promotional and

sales efforts and the national fame and recognition of the Sweetie Pie’s​® Mark due to the national




                                                 5
         Case: 4:20-cv-01031 Doc. #: 1 Filed: 08/06/20 Page: 6 of 13 PageID #: 6




success of the authorized restaurants, the Television Show and Cookbook, Plaintiff has achieved

wide consumer acceptance for restaurant services and related goods and the reputation of the

highest quality and prestige.

          31.   By virtue of Plaintiff’s extensive use of the Sweetie Pie’s​® Mark and the Sweetie

Pie’s ​trade name, including its use in the Television Show and Cookbook, those marks and trade

name have become so well known to the trade and purchasing public that food services offered

in conjunction with those marks and trade name and the business operated under those marks and

trade name are recognized as emanating from, or being associated with a single source.

                             INFRINGEMENT BY DEFENDANTS

          32.   Defendants are not associated with Plaintiff and have never been licensed or

authorized to use the Sweetie Pie’s​®​ name.

          33.   In approximately November of 2019, Defendants began to use the name “Sweetie

Pie’s” in connection with their storefront in St. Charles, Missouri. A print-out from Defendants’

website is attached hereto as ​Exhibit 3​.

          34.   In addition to the use of the name Sweetie Pie’s at the St. Charles storefront,

Defendants maintain an online presence where they also use the name Sweetie Pie’s:

                a)     https://www.sweetiepiesbakeryonmain.com/
                b)     https://www.facebook.com/sweetiepiesbakeryonmain/
                c)     https://www.yelp.com/biz/sweetie-pies-bakery-saint-charles

          35.   Defendants’ use of the name Sweetie Pie’s Bakery on Main is confusingly similar

to those of Plaintiff’s Sweetie Pie’s​® Mark and the authorized Sweetie Pie’s restaurants,

particularly because Defendants promote and sell many of the very same products that Plaintiff

sells.




                                                6
      Case: 4:20-cv-01031 Doc. #: 1 Filed: 08/06/20 Page: 7 of 13 PageID #: 7




       36.     Plaintiff has expended substantial efforts and funds over the years since 1993 to

promote the Sweetie Pie’s​® Mark and to create name recognition and a favorable business

reputation for the name among consumers and customers.

       37.     Defendants’ use of “Sweetie Pie’s” in connection with restaurant and food

services infringes on Plaintiff’s federally registered rights in the Sweetie Pie’s​® Mark and

Plaintiff’s common law rights to the Sweetie Pie’s trade name.

       38.     Defendants’ use of Plaintiff’s trademark is likely to cause and has caused actual

confusion among the public and customers.

       39.     Defendants refusal to stop using the name Sweetie Pie’s is indicative of their

intent to deceive the public and trade off of Plaintiff’s goodwill in the Sweetie Pie’s​® Mark.

Defendants have continued to use the Sweetie Pie’s ​name despite having knowledge of Plaintiff’s

rights in the Sweetie Pie’s​®​ Mark.

       40.     As a result of Defendants’ actions, Plaintiff has been damaged in an amount not

presently ascertainable.

       41.     Plaintiff has made written demand upon Defendants to cease and desist its

infringing conduct, and defendant has refused to do so.

       42.     Defendants’ infringement of Plaintiff’s trademarks, unless enjoined by this Court,

has caused and is likely to cause confusion, mistake and deception of consumers, prospective

customers, and members of the public.       As a result, Plaintiff has suffered and will suffer

irreparable injury to and dissipation of its reputation and good will for which Plaintiff has no

adequate remedy at law.




                                                7
      Case: 4:20-cv-01031 Doc. #: 1 Filed: 08/06/20 Page: 8 of 13 PageID #: 8




                                  COUNT I
             FEDERAL TRADEMARK INFRINGEMENT - 15 U.S.C. SECTION 1114

        43.      Plaintiff incorporates by reference all prior paragraphs of this Complaint as if

such were fully set forth herein.

        44.      The Sweetie Pie’s​® registration is valid, subsisting, in full force and effect, and

has never been abandoned.

        45.      Sweetie Pie’s​® ​Mark is owned, controlled and being used in commerce by

Plaintiff.

        46.      By virtue of the goodwill and reputation for quality associated with the Sweetie

Pie’s​® ​Mark and the extensive restaurant sales and marketing under the Sweetie Pie’s​® ​Mark,

Sweetie Pie’s​® ​Mark has developed a meaning and significance in the minds of the purchasing

public and serves as an identifier showing the quality and source of the goods and services.

        47.      Defendants, without Plaintiff’s consent, have used and are using the name

Sweetie Pie’s in connection with the sale, offering for sale, distribution or advertising of goods

or services, which is likely to cause confusion, to cause mistake, or to deceive in violation of 15

U.S.C. Section 1114.

        48.      Defendants’ actions demonstrate an intentional, willful and malicious intent to

trade upon the goodwill associated with Plaintiff’s Sweetie Pie’s​® ​Mark.

        49.      Plaintiff is being and will continue to be damaged by Defendants’ infringement,

which causes a likelihood of confusion and actual confusion among customers and prospective

customers as to the true identity, source, affiliation or sponsorship of Defendants’ goods and

services.




                                                  8
      Case: 4:20-cv-01031 Doc. #: 1 Filed: 08/06/20 Page: 9 of 13 PageID #: 9




       50.     Because of Defendants’ infringement, Plaintiff has suffered and will suffer

damage to its business reputation and goodwill, as well as loss of sales and profits that it would

have made but for the unlawful acts of Defendants.

       51.     Plaintiff is entitled to permanent injunctive relief, an accounting of Defendants’

ill-gotten profits, Plaintiff’s damages, and Plaintiff’s reasonable attorneys’ fees, costs, and

expenses, pursuant to 15 U.S.C. 1114, 1116, and 1117, and enhancement of Plaintiff’s award of

lost profits and trebling of Plaintiff’s damages pursuant to 15 U.S.C. 1117.

       WHEREFORE, Plaintiff Sweetie Pie’s Upper Crust, LLC d/b/a Sweetie Pie’s prays for

judgment against Defendants such that:

               48.    The Court permanently enjoin Defendants, and any agent, officer,

       employee, representative, successor, assign or attorney of Defendants, and any person

       acting for, with, by, through or under authority of the Defendants, from:

                      a.      Using the name “Sweetie Pie’s,” “Sweetie Pie’s Bakery,” “Sweetie

               Pie’s Bakery on Main,” or any variation on “Sweetie Pie’s” in any manner in

               connection with the marketing or operation of Defendants’ business;

                      b.      Expressly or by implication representing that Defendants or its

               goods or services are those of or are affiliated with, authorized, licensed,

               endorsed, or sponsored by Plaintiff including without limitation, Defendants

               maintaining any advertisement or listing which uses the name “Sweetie Pie’s”;

                      c.      Selling any goods or services or engaging in any actions which are

               likely to cause injury to Plaintiff’s business reputation, including but not limited

               to use of Plaintiff’s protected trademarks;




                                                 9
Case: 4:20-cv-01031 Doc. #: 1 Filed: 08/06/20 Page: 10 of 13 PageID #: 10




                 d.        Making or engaging in any false descriptions, false designations,

         or false representations with respect to goods or services of Plaintiff; or

                 f.        Otherwise infringing upon Plaintiff’s trademarks or unfairly

         competing with Plaintiff in any manner whatsoever.

         49.     That Defendants be ordered to remove all signage in which the words

  “Sweetie Pie’s” is used, and to recall and destroy any advertising materials in

  Defendants’ actual or constructive possession using the words “Sweetie Pie’s” in

  connection with Defendants’ business, and to cease and desist the sale, distribution, or

  use of all such items;

         50.     That Defendants be ordered to immediately contact all print or online

  advertisers, print or online telephone directories, Facebook, or any other marketing

  channel which Defendants or any principal or agent of Defendants has any listing or

  pages using the words “Sweetie Pie’s” and to correct each and every such listing, that

  Defendants be ordered to correct any incorrect metatag or meta data in which Defendants

  infringe upon Plaintiff’s trademark; and that Defendants be ordered to terminate and not

  renew any of Defendant’s directory listings using “Sweetie Pie’s effective immediately

  upon the entry of this Court’s order;

         51.     That Defendants be compelled to account to Plaintiff for any and all

  profits derived by Defendants from the use of Plaintiff’s trademark.

         52.     That Plaintiff be awarded judgment against Defendants in the amount of

  all damages caused by the infringing acts of Defendants, including without limitation

  prejudgement interest on all such damages;




                                           10
     Case: 4:20-cv-01031 Doc. #: 1 Filed: 08/06/20 Page: 11 of 13 PageID #: 11




                  53.     That because of Defendants’ knowing and intentional use of Plaintiff’s

           trademark, that Plaintiff’s damages be trebled and the award of profits enhanced as

           provided by 15 U.S.C. Section 1117(a);

                  54.     That Defendants be ordered to pay to Plaintiff the costs and expenses of

           this action and Plaintiff’s reasonable attorneys’ fees, pursuant to 15 U.S.C. 1117(a);

                  55.     That Plaintiff be awarded punitive damages against Defendants, because

           of Defendants continued willful and deliberate infringement of Plaintiff’s trademark and

           to deter such conduct in the future; and

                  56.     For such other and further conduct as the Court deems just and proper in

           the circumstances.

                                        COUNT II
                 Common Law Service Mark Infringement and Unfair Competition

           57.    Plaintiff incorporates by reference all prior paragraphs of this Complaint as if

such were fully set forth herein.

           58.    Defendants’ use of the Sweetie Pie’s name is likely to cause consumer confusion

as to whether Defendants’ storefront is associated with, affiliated or sponsored by Plaintiff, and

infringes on Plaintiff’s service mark rights.

           59.    Upon information and belief, Defendants’ actions are knowing, intentional and

willful.

           60.    As a result of Defendants’ acts of service mark infringement and unfair

competition under Missouri law, Plaintiff is suffering irreparable harm for which there is no

adequate remedy at law.




                                                      11
    Case: 4:20-cv-01031 Doc. #: 1 Filed: 08/06/20 Page: 12 of 13 PageID #: 12




       61.     Unless Defendants are enjoined by this Court, they will continue to commit acts

of infringement of the Sweetie Pie’s name and unfair competition, and will continue to confuse

the public and cause irreparable harm to Plaintiff.

       62.     Plaintiff is entitled to recover from Defendants their profits and any damages that

Plaintiff has sustained from Defendants’ infringement and unfair competition.

       63.     Upon information and belief, Defendants’ misconduct is done with reckless

indifference towards the rights of others, and so Plaintiff is entitled to an award of punitive

damages.

       WHEREFORE, Plaintiff respectfully requests that the Court enter a preliminary and

permanent injunction enjoining Defendants from continuing to use the Sweetie Pie’s​® ​Mark or

the Sweetie Pie’s trade name in conjunction with restaurant related services. Plaintiff also

requests that the Court award it damages associated with Defendants’ past use of the Sweetie

Pie’s​® ​Mark and trade name, including but not limited to Defendants’ profits, damages sustained

by Plaintiff as the result of Defendants’ conduct, punitive damages, and such further and

alternative relief this Court deems just and proper.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury of all issues so triable.




                                                 12
Case: 4:20-cv-01031 Doc. #: 1 Filed: 08/06/20 Page: 13 of 13 PageID #: 13




                                 Respectfully submitted,

                                 ROSS & VOYTAS, LLC

                                 /s/ Richard A. Voytas, Jr.
                                 ______________________________
                                 Richard A. Voytas, Jr., #52046 MO
                                 rick@rossvoytas.com
                                 Nathan K. Bruns, #71812 MO
                                 bruns@rossvoytas.com
                                 12444 Powerscourt Drive, Ste 370
                                 St. Louis, MO 63131
                                 Phone: (314) 394-0605
                                 Fax: (636) 333-1212

                                 Attorneys for Plaintiff




                                   13
